Citation Nr: 0204474	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  98-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits in accordance with 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 until 
October 1946.  He died in February 1997.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

As discussed below, in light of the Board's grant of 
entitlement to service connection for the cause of the 
veteran's death, the Board finds that the claim of 
entitlement to DIC benefits in accordance with 38 U.S.C.A. § 
1318, is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) 
(the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  The provisions of 
§ 1318 provide for payments in certain circumstances as if 
the cause of death were service connected.  Since the Board 
has found that the cause of death is service connected, an 
award of benefits under § 1318 would be superfluous.


FINDINGS OF FACT

1.  Prior to his death, the veteran had established service 
connection for psychoneurosis, conversion reaction, to 
include posttraumatic stress disorder (PTSD), rated as 100 
percent disabling; residuals of gunshot wound to the right 
forearm with damage to Muscle Group VIII, rated as 30 percent 
disabling; scars of the right upper forearm and face, each 
rated as 10 percent disabling; and scar of the right foot, 
rated as noncompensably disabling.  

2.  Medical opinions have linked the veteran's service 
connected psychiatric disability to his death.


CONCLUSION OF LAW

The veteran's service connected psychiatric disorder 
contributed substantially and materially to the death of the 
veteran.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that her husband's service connected 
psychiatric disability contributed to his death.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), became law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  The Board finds that the statement of 
the case (SOC), provided to both the appellant and her 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  It clearly notifies the appellant 
and her representative of the evidence necessary to 
substantiate her claim. 

Additionally, the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), have also been fulfilled and 
that all evidence and records identified by the appellant as 
plausibly relevant to her pending claim have been collected 
for review.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in February 1997, 
and that the immediate cause of death was hypotension with 
the underlying cause listed as sepsis versus pulmonary 
thromboembolism.  Prior to his death, the veteran had 
established service connection for psychoneurosis, conversion 
reaction, to include posttraumatic stress disorder (PTSD), 
rated as 100 percent disabling; residuals of gunshot wound to 
the right forearm with damage to Muscle Group VIII, rated as 
30 percent disabling; scars of the right upper forearm and 
face, each rated as 10 percent disabling; and scar of the 
right foot, rated as noncompensably disabling.

Considering the evidence of record, I conclude that the 
veteran's psychiatric disability contributed materially and 
substantially to his death.  The record reflects that in 
February 1997, the veteran was admitted to the intensive care 
unit after developing chest pain and shortness of breath.  
Diagnostic testing revealed a superficial femoral clot in the 
left leg.  Later that evening, the veteran succumbed. 

After reviewing the terminal medical reports, the veteran's 
physician, in a September 1998 statement, noted that the 
veteran had a history of CAD and hypertension.  He indicated 
that the CAD stemmed from his hypertension.  The private 
physician also suggested that PTSD could have caused the 
veteran's hypertension.  Furthermore, he stated that the CAD 
could have made him more susceptible to succumbing to any 
type of disease.  

The claims folder was forwarded to a VA physician for the 
purpose of obtaining a medical opinion with respect to the 
veteran's psychiatric disability contributing to his death.  
A VA physician in a statement dated in January 2002 
concluded:

To sum up, the post traumatic stress 
disorder was not the primary cause of his 
death but [lent] assistance in causing 
his death through causing hypertension 
which in turn caused coronary artery 
disease which allowed the patient to 
present to the hospital at the time of 
his death with chest pain and 
subsequently have a pulmonary embolism.

A service-connected disability is a contributory cause of 
death if it contributed substantially or materially, combined 
with other causes, and aided or lent assistance toward death.  
38 C.F.R. § 3.312(c).  In this case, two medical opinions 
appear to indicate that the veteran's psychiatric disability 
was a material cause leading eventually to his death.  Still 
further, there is no probative evidence to suggest that the 
psychiatric disability was not contributing factor.  
Consequently, considering the medical opinions of record, and 
with resolution of reasonable doubt in the appellant's favor, 
service connection for the cause of death is warranted.


ORDER

Service connection for the cause of death is granted.  




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

